Case: 14-10976   Date Filed: 05/12/2016   Page: 1 of 3


                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                     ________________________

                           No. 14-10976
                     ________________________

              D.C. Docket No. 7:13-cr-00314-LSC-HGD-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

versus


OSCOREN SHEPHERD,

                                                       Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                            (May 12, 2016)
                 Case: 14-10976        Date Filed: 05/12/2016         Page: 2 of 3


Before WILSON and MARTIN, Circuit Judges, and RODGERS, ∗ District Judge.

PER CURIAM:

       Oscoren Shepherd pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 943(e). He now appeals that conviction.

Shepherd argues that the district court erred under Rule 11(b)(3) of the Federal

Rules of Criminal Procedure in accepting his guilty plea because the plea was not

supported by a sufficient factual basis.1 However, we review this claim for plain

error since Shepherd did not raise it before the district court, see United States v.

Puentes-Hurtado, 794 F.3d 1278, 1285–86 (11th Cir. 2015), and under that

standard of review, we must affirm.

       While it is possible that the district court erred in accepting Shepherd’s

guilty plea, his claim fails because he cannot show that the error affected his

substantial rights. See United States v. Hoffman, 710 F.3d 1228, 1232 (11th Cir.

2013) (per curiam) (Plain error requires a defendant to demonstrate “(1) an error;

(2) that is plain; (3) that affects substantial rights; and (4) that seriously affects the

fairness, integrity, or public reputation of judicial proceedings.” (internal quotation

mark omitted)). To prove that an error affected substantial rights in the guilty plea

context, a defendant “must show a reasonable probability that, but for the error, he
       ∗
         Honorable Margaret Catharine Rodgers, United States District Chief Judge, for the
Northern District of Florida, sitting by designation.
       1
         In his initial brief, Shepherd also asserted that (1) he received ineffective assistance of
counsel and (2) his guilty plea is void because the term “possess” in § 922(g)(1) is
unconstitutionally vague. But, we previously issued an order dismissing those claims.
                                                  2
              Case: 14-10976     Date Filed: 05/12/2016    Page: 3 of 3


would not have entered the plea.” United States v. Dominguez Benitez, 542 U.S.
74, 83, 124 S. Ct. 2333, 2340 (2004). In other words, Shepherd must demonstrate

that absent the district court’s error of accepting as sufficient—without further

investigation—the facts put forth in his Rule 11 proceedings, he would have gone

to trial. See United States v. Davila, 749 F.3d 982, 994 (11th Cir. 2014) (per

curiam). After thorough review of the record and the parties’ briefs, and having

had the benefit of oral argument, we cannot conclude that Shepherd has overcome

this “daunting obstacle.” See id. (internal quotation marks omitted).

      AFFIRMED.




                                          3